COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 City of Socorro, Texas,                       §              No. 08-14-00295-CV

                      Appellant,               §                 Appeal from the

 v.                                            §           120th Judicial District Court

 Samuel Campos, Manuel Cobos, Leticia          §            of El Paso County, Texas
 Duran, Gloria Elmore, Isela Encerrado,
 Arturo Galindo, Patricia Gardea, Dario        §              (TC# 2013-DCV4546)
 Garduno, Obed Gonzalez, Gabriel
 Gutierrez, Rene Hernandez, Conception         §
 Jimenez, Manuel Juarez, Lorenzo Lara,
 Enriqueta Lopez, et al,

                      Appellee’s.
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 15, 2015. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John P. Mobbs, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before February 15, 2015.

       IT IS SO ORDERED this 15th day of January, 2015.


                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.